DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed August 12, 2022.
Claim 14 has been canceled.
Claims 1, 4, 10, 11, 15, 17, and 18 have been amended.
Claims 1-13 and 15-20 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
The rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn in light of Applicant’s amendments and Remarks.  
Regarding the rejection under 35 U.S.C. 101, Applicant argues that the claims include an improvement of computer functionality rather than merely an implementation. Remarks at 12. Specifically, Applicant states that “the computed output provided by the claimed inventive device would be used to inform a user (via a notification or marking) to enact real-world decision making (efficiency in the prevention of fraud and incorrect transactions) and proceed onwards to a next step based on the computed output.” Id. However, this does not describe a technological improvement. 
	Applicant further argues that the claims do not recite an abstract idea. Remarks at 13. Applicant asserts that steps such as identifying, extracting, and outputting cannot fall within the grouping of certain methods of organizing human activity. Id. However, these are all steps that are part of the abstract idea. For example, “identify[ing] the financial transaction request data as being part of data associated with an automated billing update cycle” is part of the abstract idea that is described in the rejection below. It is also a step that could be performed manually. 
	Applicant further argues that the claims are not directed to a fundamental economic practice, but rather “a real world technical solution for a real-world technical program; namely, fraud prevention.” Remarks at 13. However, fraud prevention is an abstract idea and not a technological solution or improvement. Applying a computer as a tool to implement an abstract idea is not a technological improvement. 
	Applicant further argues that the claims “add meaningful limitations beyond generally linking the use of the judicial except to a particular technological environment.” Remarks at 15. However, it’s not clear how the claims add such meaningful limitations. Here, the abstract idea is a series of steps that are executed on a general purpose computer. 
	Applicant further argues that the particular machine or manufacture is integral to the claim. Remarks at 17. However, although the claimed process is carried out by a computer, there is no indication that the computer is anything other than a programmed general purpose computer. 
 	Applicant further argues that the claims recite limitations that are not well understood, routine, and conventional. Remarks at 18. However, the rejection does not allege that the claims are well understood, routine, and conventional. This does not mean that the claims are not well understood, routine, and conventional, but rather that the analysis was not necessary because the claims are using a computer as a tool to implement a business process. There are no other additional elements that are doing more than being applied to implement the abstract idea.  Therefore, the rejection has been maintained.  
	As such, the rejection has been maintained. 

	 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claims 11 and 12 depend from claim 1, and the limitations from these claims have been incorporated into claim 1. Therefore, these claims do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s), or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, claims 1-13 and 15-20 are directed to the statutory class of machine or manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A device for fraud prevention comprising: 
one or more processors; and 
one or more memory configured to store: 
biometric data in a database received from a second device associated with a merchant, wherein the biometric data corresponds to one or more users associated with one or more primary account numbers; and 
financial transaction request data received from the second device corresponding to a recurring financial transaction request from the merchant, wherein the one or more processors is configured to: 
identify the financial transaction request data as being part of data associated with an automated billing update cycle; 
extract automated billing update data from the financial transaction request data, wherein the automated billing update data comprises: data regarding the merchant, a billing schedule, and the one or more primary account numbers; 
receive financial transaction history data for a selection of the one or more primary account numbers; and 
compare the extracted automated billing update data with the financial transaction history data for the selection of the one or more primary account numbers to determine whether the recurring financial transaction request is valid, wherein the device is configured to output a notification when the recurring financial transaction request is valid or fraudulent, wherein the stored biometric data is associated in the database with user profile data associated with the one or more users, and wherein the notification corresponds to a marking of the recurring financial request.  

2. 	The device of claim 1, wherein the one or more processors being configured to: identify the financial transaction request data comprises the one or more processors being configured to: identify the financial transaction request data as being part of the automated billing update cycle based upon an identifier in the financial transaction request data.  

3. 	The device of claim 1, wherein the selection of the one or more primary account numbers is based on a random selection from a complete set of the one or more primary account numbers included in the automated billing update cycle.  

4. 	The device of claim 1, wherein the one or more processors being configured to compare the extracted automated billing update data comprises the one or more processors being configured to: compare the extracted automated billing update data with the financial transaction history data for the selection of the one or more primary account numbers, and comprises:
if at least one of i) the recurring financial transaction request is a first occurrence of the automated billing update cycle disclosed in the financial transaction history data and ii) the billing schedule differs from corresponding billing cycles of the merchant disclosed in the financial transaction history data, the device is configured to mark the recurring financial transaction request as potentially fraudulent; or 
if an equivalent of the automated billing update cycle is disclosed in the financial transaction history data, the device is configured to mark the recurring financial transaction request as valid; 
if the recurring financial transaction request is marked as potentially fraudulent, the device is configured to process the recurring financial transaction request based on a further authorization by the one or more users, and the device is further configured to: 
transmit a request for the further authorization; 
receive the biometric data in response to the request for the further authorization, wherein the biometric data corresponds to the one or more users; 
retrieve the biometric data from the database; and 
process the recurring financial transaction request based on the verification.  

5. 	The device of claim 4, wherein the device is configured to mark the recurring financial transaction request as potentially fraudulent if the recurring financial transaction request is the first occurrence of the automated billing update cycle disclosed in the financial transaction history data for more than one primary account number of the selection of the one or more primary account numbers or if the billing schedule differs from the corresponding billing cycles of the merchant disclosed in the financial transaction history data for more than one primary account number of the selection of the one or more primary account numbers.  

6. 	The device of claim 5, wherein the billing schedule defines a reoccurrence date of the financial transaction request being part of the automated billing update cycle.  

7. 	The device of claim 5, wherein the financial transaction history data includes data corresponding to financial transactions associated with and previously made with a respective primary account number.  

8. 	The device of claim 4, wherein the device is configured to process the recurring financial transaction request based on the verification comprises the device being configured to mark the recurring financial transaction request as valid instead of as potentially fraudulent.  

9. 	The device of claim 1, wherein the one or more users comprise at least one owner of credit cards associated with the one or more primary account numbers.  

10. 	The device of claim 9, wherein the device is configured to: 
transmit the request for the further authorization comprises the device being configured to transmit the request for the further authorization to the merchant; and 
receive the biometric data comprises the device being configured to receive the biometric data from the merchant, wherein the biometric data has been provided to the merchant by the at least one owner when ordering at least one goods and services to be paid by reoccurring financial transactions.  

11. 	The device of claim 1, wherein the stored biometric data is associated in the database with user profile data associated with the one or more users.  

12. 	The device of claim 1, wherein the notification corresponds to a marking of the recurring financial request.  

13. 	The device of claim 1, wherein the device is further configured to process the financial transaction request marked as valid according to automated billing update cycle requirements.  

14. 	(Canceled).  

15. 	A computer system for fraud prevention comprising: 
one or more processors; and 
one or more memory configured to store: 
biometric data in a database received from a device associated with a merchant, wherein the biometric data corresponds to one or more users associated with one or more primary account numbers; and 
financial transaction request data received from the device corresponding to a recurring financial transaction request from the merchant, wherein the one or more processors is configured to: 
identify the financial transaction request data as being part of data associated with an automated billing update cycle; 
extract automated billing update data from the financial transaction request data, wherein the automated billing update data comprises: data regarding the merchant, a billing schedule, and the one or more primary account numbers; 
receive financial transaction history data for a selection of the one or more primary account numbers; 
compare the extracted automated billing update data with the financial transaction history data for the selection of the one or more primary account numbers to determine whether the recurring financial transaction request is valid, wherein the computer system is configured to output a notification when the recurring financial transaction request is valid or fraudulent, wherein the stored biometric data is associated in the database with user profile data associated with the one or more users, and 
wherein the notification corresponds to a marking of the recurring financial request.  

16. 	The computer system claim 15, wherein the one or more processors being configured to: identify the financial transaction request data comprises the one or more processors being configured to: identify the financial transaction request data as being part of the automated billing update cycle based upon an identifier in the financial transaction request data.  

17. 	The computer system of claim 15, wherein the one or more processors being configured to compare the extracted automated billing update data comprises the one or more processors being configured to: compare the extracted automated billing update data with the financial transaction history data for the selection of the one or more primary account numbers, and comprises: 
if at least one of i) the recurring financial transaction request is a first occurrence of the automated billing update cycle disclosed in the financial transaction history data and ii) the billing schedule differs from corresponding billing cycles of the merchant disclosed in the financial transaction history data, the computer system is configured to mark the recurring financial transaction request as potentially fraudulent; or 
if an equivalent of the automated billing update cycle is disclosed in the financial transaction history data, the computer system is configured to mark the recurring financial transaction request as valid; 
if the recurring financial transaction request is marked as potentially fraudulent, the computer system is configured to process the recurring financial transaction request based on a further authorization by the one or more users, and the computer system is further configured to: 
transmit a request for the further authorization; 
receive biometric data in response to the request for the further authorization, wherein the biometric data corresponds to the one or more users; 
retrieve the biometric data from the database; and 
process the recurring financial transaction request based on the verification.  

18. 	A fraud prevention system, comprising: 
one or more processors; and 
one or more memory configured to store: 
biometric data in a database received from a device associated with a merchant, wherein the biometric data corresponds to one or more users associated with one or more primary account numbers; and 
financial transaction request data received from the device corresponding to a recurring financial transaction request from the merchant, wherein the one or more processors is configured to: 
identify the financial transaction request data as being part of data associated with an automated billing update cycle; 
extract automated billing update data from the financial transaction request data, wherein the automated billing update data comprises: data regarding the merchant, a billing schedule, and the one or more primary account numbers; 
receive financial transaction history data for a selection of the one or more primary account numbers; 
compare the extracted automated billing update data with the financial transaction history data for the selection of the one or more primary account numbers to determine whether the recurring financial transaction request is valid, wherein the fraud prevention system is configured to output a notification when the recurring financial transaction request is valid or fraudulent, wherein the stored biometric data is associated in the database with user profile data associated with the one or more users, and 
wherein the notification corresponds to a marking of the recurring financial request.  

19. 	The fraud prevention system claim 18, wherein the one or more processors being configured to: identify the financial transaction request data comprises the one or more processors being configured to: identify the financial transaction request data as being part of the automated billing update cycle based upon an identifier in the financial transaction request data.  

20. 	The fraud prevention system of claim 18, wherein the database is associated with a card network.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claim recite certain methods of organizing human activity. The claim limitations identified as abstract idea are directed to identifying fraudulent recurring transaction requests. This type of method of organizing human activity is a fundamental economic practice because it involves payments and reducing the risk of fraud and it is a commercial interaction such as sales activities or business relations. The claim also recites a mental process because the steps performed by the one or more processors could be performed outside of a computer or machine. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

As such, the claims are not patent eligible.



Relevant Prior Art
The following references are relevant to Applicant’s invention:
Cox, U.S. Patent Number 10,083,452 B1. Cox teaches an invention for identifying potentially fraudulent recurring payment transactions. 
Weber, U.S. Patent Application Publication Number 2014/0250011 A1. Weber teaches an invention for determining a level of fraud based on the account type. Paragraphs 0075 and 0091 discuss recurring payments and risk of fraud. 
Nolte et al., U.S. Patent Number 9,934,494 B1. Nolte teaches an invention for systematic recognition of recurring payees and payments. Column 4, lines 37-54 and column 12, lines 4-14 discuss recurring payments and suspected fraudulent activity. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698